Citation Nr: 0331094	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  92-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.   



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



REMAND

On August 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the representative's 
assistance in obtaining the veteran's 
current address.  

2.  Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded a 
psychiatric examination by a 
psychiatrist to determine the nature 
and etiology of any current 
psychiatric disorder.  Send the 
claims folder to the examiner for 
review.  

Provide the examiner with the 
following:
When the veteran was examined for 
separation from service he reported 
having or having had nervous trouble 
of some sort, which apparently would 
come and go.  His mental status was 
assessed as normal.  He specifically 
denied having or having had a head 
injury and did not mention one until 
many years after service.  Thus, 
unless service medical records 
confirm an in-service head injury it 
will have to be assumed that any head 
injury was minor.  On a VA 
examination in July 1978, a few 
months after service, a VA 
psychiatric examination resulted in a 
diagnosis of anxiety reaction.  
After examining the veteran and 
reviewing the claims file, including 
the service medical records and all 
post-service medical evidence, and 
considering the various psychiatric 
diagnoses that have been made over 
the years, please answer the 
following: 
(1) What are the correct diagnoses 
for any psychiatric disorder found?
(2) Without resort to speculation, if 
the veteran is found to have a 
chronic, acquired psychiatric 
disorder, when is it shown to have 
been first manifested? 
(3)  If it is concluded that such a 
disorder was first manifested in 
service or within one year 
thereafter, give the basis for that 
opinion. 
(4)  If it is concluded that the 
veteran now has a psychosis and that 
it is related to the anxiety reaction 
noted soon after service, the 
examiner must explain the basis for 
that opinion, and if it is concluded 
that anxiety disorder maturated into 
a psychosis cite medical authority to 
support the theory of "maturation."  
(5) For any chronic, acquired 
psychiatric disorder found, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that such a psychiatric 
disorder was caused or permanently 
worsened by the service-connected 
bilateral hearing loss.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


